Appellant was convicted in the District Court of Kaufman County of selling intoxicating liquor, such sale not being for medicinal, mechanical, scientific or sacramental purposes, and his punishment fixed at confinement in the penitentiary for a period of one year.
An examination of the record discloses that the conviction of appellant rested upon the uncorroborated testimony of the purchasers. It is admitted by the Assistant Attorney General that there is no testimony in the record sufficient to support the conviction, and that the judgment is erroneous. Being of opinion that this position is correct, the judgment is reversed and the cause remanded.
Reversed and remanded.